     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 1 of 10 Page ID #:27




1      Elliot Gale (Bar #263326)
       egale@gajplaw.com
2      Joe Angelo (Bar #268542)
       jangelo@gajplaw.com
3      Gale, Angelo, Johnson, & Pruett, P.C.
       1430 Blue Oaks Blvd., Ste. 250
4      Roseville, CA 95747
       916-290-7778 ph
5      916-290-7778 fax
6      Attorneys for Plaintiff
       Nancy Trovatten
7

8
                             UNITED STATES DISTRICT COURT
9
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11
                                               CASE NO. 2:20-cv-04522-FMO-AGR
12
       Nancy Trovatten
13
                           Plaintiff,          PLAINTIFF’S FIRST AMENDED
14                                             COMPLAINT FOR DAMAGES:
15           v.                                 1. Violation of the Rosenthal Fair Debt
16                                                 Collection Practices Act
       Credit Corp Solutions, Inc.              2. Violation of the Telephone Consumer
17                                                 Protection Act
                                                3. Violation of the Fair Debt Collection
18                         Defendant.              Practices Act
19

20
             COMES NOW Plaintiff Nancy Trovatten, an individual, based on information
21
       and belief, to allege as follows:
22
                                        INTRODUCTION
23
          1. This is an action for damages brought by an individual consumer for
24
       Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
25
       Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
26
       from engaging in abusive, deceptive, and unfair practices, violation of the Telephone
27
       Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”), which
28

                                                1
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 2 of 10 Page ID #:28




1      prohibits the use of automated dialing equipment when making calls to consumers,
2      and violation of the Fair Debt Collection Practices Act 15 U.S.C. § 1692, et seq.
3      (hereinafter “FDCPA”) which prohibits
4         2. Plaintiff brings this action against Defendant Credit Corp Solutions, Inc.
5      (hereinafter “Defendant” or “Credit Corp”) for its abusive and outrageous conduct
6      in connection with debt collection activity.
7         3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
8      following findings and purpose in creating the Rosenthal Act:
9
             (a)(1) The banking and credit system and grantors of credit to
             consumers are dependent upon the collection of just and owing debts.
10           Unfair or deceptive collection practices undermine the public
11           confidence which is essential to the continued functioning of the
             banking and credit system and sound extensions of credit to consumers.
12

13            (2) There is need to ensure that debt collectors and debtors exercise
14
              their responsibilities to another with fairness and honesty and due
              regard or the rights of the other.
15

16            (b) It is the purpose of this title to prohibit debt collectors from engaging
              in unfair or deceptive acts of practices in the collection of consumer
17
              debts and to require debtors to act fairly in entering into and honoring
18            such debts, as specified in this title.
19
          4. While many violations are described below with specificity, this Complaint
20
       alleges violations of the statutes cited in their entirety.
21
          5. The TCPA was designed to prevent calls like the ones described herein, and
22
       to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
23
       intended to give consumers a choice as to how corporate entities may contact them
24
       and to prevent the nuisance associated with automated or prerecorded calls.
25
          6. The FDCPA was designed to prevent the abusive and deceptive collection
26
       practices by debt collectors. The purpose of the FDCPA was to eliminate abusive
27
       debt collection practices by debt collectors. 15 U.S.C. § 1692.
28

                                                    2
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 3 of 10 Page ID #:29




1         7. The FDCPA regulates the behavior of “debt collects” (including collection
2      agencies, collection attorneys, and debt buyers) when attempting to collect a
3      consumer debt.      Congress found “abundant evidence of the use of abusive,
4      deceptive, and unfair debt collection practices by many debt collectors” which
5      “contribute to a number of personal bankruptcies, marital instability, loss of jobs,
6      and invasions of individual privacy.” 15 U.S.C. § 1692(a).
7         8. The FCPA was expressly adopted “to eliminate abusive debt collection
8      practices by debt collectors, to ensure that those debt collectors who refrain from
9      using abusive debt collection practices are not competitively disadvantages, and to
10     promote uniform State action to protect consumers against debt collection abuses.”
11     15. U.S.C. § 1692(e).
12        9. The FDCPA, under 15 U.S.C. § 1692g(a) requires disclosure of certain
13     information either in a debt collector’s initial communication or within five days
14     after the initial communication.
15                                   JURISDICTION & VENUE
16        10. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, 47
17     U.S.C. § 227, and 15 U.S.C. § 1692k(d).
18        11. This venue is proper pursuant to 28 U.S.C. §1391(b).
19        12. Plaintiff is a resident of California and resides in Lancaster, California.
20        13. Defendant Credit Corp is a debt collection company that engages in debt
21     collection in the State of California.
22        14. Defendant’s webpage includes a California Privacy notice directed at
23     California Consumers.
24        15. Defendant engages in collection activity within the State of California.
25        16. Plaintiff alleges that Credit Corp is collecting on behalf of a debt that was
26     incurred in the State of California and that the underlying loan agreement was signed
27     in the State of California.
28

                                                  3
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 4 of 10 Page ID #:30




1         17. Plaintiff’s allegations include violations of both State and Federal debt
2      collection laws.
3                                 GENERAL ALLEGATIONS
4         18. Plaintiff Nancy Trovatten (hereinafter “Plaintiff”) is an individual residing in
5      the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g) and
6      “consumer” as defined by 15 U.S.C. § 1692a(3).
7         19. At all relevant times herein, Credit Corp was a company engaged, by the use
8      of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
9      a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f) and “debt” as defined
10     by 15 U.S.C. § 1692a(5).
11        20. At all relevant times, Defendant acted as a “debt collector” within the
12     meaning of Cal. Civ. Code §1788.2(c) and as defined by 15 U.S.C. § 1692a(6).
13        21. Plaintiff believes that Credit Corp was collecting on an account that did not
14     originate with Credit Corp but with another consumer credit account Plaintiff had
15     previously incurred.
16        22. The loan at issue was extended primarily for personal, family or household
17     purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
18     1788.2(d) of the Rosenthal Act.
19        23. Defendant has been attempting to collect on a debt that originated from
20     monetary credit that was extended primarily for personal, family, or household
21     purposes, and was therefore a “consumer credit transaction” within the meaning of
22     Calif. Civil Code § 1788.2(3) of the Rosenthal Act and as defined by 15 U.S.C. §
23     1692a(5).
24        24. Because Plaintiff, a natural person allegedly obligated to pay money to
25     Defendant rising from what Plaintiff is informed and believes was a consumer credit
26     transaction, the money allegedly owed was a “consumer debt” within the meaning
27     of California Civil Code § 1788.2(f) of the Rosenthal Act.
28

                                                 4
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 5 of 10 Page ID #:31




1         25. Plaintiff is informed and believes that Defendant is one who regularly
2      collects or attempts to collect debts on behalf of themselves and other creditors, and
3      is therefore a “debt collector” within the meaning of the Calif. Civil Code §
4      1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection” within the
5      meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
6      therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the
7      Rosenthal Act.
8         26. Plaintiff believes the account was an unsecured consumer loan that Plaintiff
9      incurred prior to the account being sold or transferred to Credit Corp for collection.
10        27. Defendant, at some point, assumed control of the debt and began contacting
11     Plaintiff in early December of 2019 to inquire about the status of the loan and to
12     collect on the payments that were no longer being made.
13        28. Plaintiff believes that Credit Corp is the collection agency for an account that
14     he previously held with another creditor.
15        29. Credit Corp did not disclose in its calls to Plaintiff who it was collecting on
16     behalf of and simply indicated that Plaintiff owed Credit Corp money.
17        30. Plaintiff retained counsel to assist in dealing with the Credit Corp debt and
18     collection efforts as well as to seek some type of financial relief.
19        31. Plaintiff believes that Credit Corp was collecting on a Citibank account that
20     was opened in 2009 or 2010. If that is the account, Plaintiff does not believe that
21     payments were made on that account in over four years.
22        32. A certified letter of attorney representation and revocation of consent was
23     sent to Credit Corp on December 9, 2019.
24        33. Credit Corp received the December 9, 2019 certified letter on December 13,
25     2019.
26        34. The December 9, 2019 letter of representation also informed Credit Corp that
27     Plaintiff was revoking her consent to be contacted on her cellular telephone by an
28     ATDS, to the extent that any prior consent had ever been given.
                                                   5
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 6 of 10 Page ID #:32




1         35. Defendant continued to contact Plaintiff between approximately December
2      15, 2019 – March 25, 2020; the type of contact was through constant phone calls to
3      Plaintiff.
4         36. During one call Plaintiff informed Credit Corp that she was represented by
5      counsel and that Credit Corp needed to contact her attorney instead of contacting
6      her.
7         37. Defendant would call Plaintiff and demand payment on the delinquent
8      account.
9         38. Defendant would use an automatic dialing machine when placing the calls to
10     Plaintiff. Plaintiff believes this to be the case because when some of the calls were
11     answered there was a brief pause before a live Credit Corp agent came onto the line.
12        39. Plaintiff was contacted often regarding non-payment of the debt owed to
13     Defendant despite Defendant being notified that Plaintiff had retained counsel to
14     deal specifically with the debt owed to Defendant.
15        40. Defendant did not disclose to Plaintiff the original creditor or provide any
16     information to Plaintiff regarding the account’s origin.
17        41. Defendant’s calls were frequent in nature and continued despite receiving
18     written confirmation that Plaintiff was represented by an attorney.
19

20
                                 FIRST CAUSE OF ACTION
                                (Violation of the Rosenthal Act)
21                             (Cal. Civ. Code §§ 1788-1788.32)
22                                   (Against Credit Corp)
23
          42. Plaintiff realleges and incorporates herein the allegation in each and every
24
       paragraph above as though fully set forth herein.
25
          43. Plaintiff provided written notice that she was represented by sending
26
       Defendant a letter with the name, address, and contact information of her attorney
27
       and informed Defendant that she was represented.
28

                                                 6
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 7 of 10 Page ID #:33




1           44. Defendant continued to call and attempt to make contact with Plaintiff
2      despite receiving notice of representation and being informed that Plaintiff had
3      retained counsel in an effort to deal with the debt that was owed to Defendant.
4           45. The calls and communications made by Defendant to Plaintiff were not
5      related to statements of Plaintiff’s account and were attempts to collect a debt.
6           46. Plaintiff received daily calls from Defendant from December 15, 2019 –
7      March 25, 2020.
8           47. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
9      receiving noticed that Plaintiff had retained an attorney.
10

11
                                    SECOND CAUSE OF ACTION
                                       (Violation of the FDCPA)
12                                      (15 USC § 1692c(a)(2))
13                                       (Against Credit Corp)
14          48. Plaintiff realleges and incorporates herein the allegation in each and every
15     paragraph above as though fully set forth herein.
16          49. Defendant was informed on December 9, 2019 that Plaintiff was represented
17     by an attorney with respect to Plaintiff’s creditors.
18          50. Defendant continued to contact Plaintiff for at least three months after being
19     informed that she had retained an attorney.
20          51. Plaintiff’s attorney did not consent to Defendant continuing to contact
21     Plaintiff.
22          52. Defendant contacted Plaintiff in connection with collecting on the debt
23     despite knowing that Plaintiff was represented by Counsel and that counsel
24     instructed Defendant specifically not to contact Plaintiff.
25          53. Defendant’s conduct was in violation of 11 U.S.C. § 1692c(a)(2).
26     //
27     //
28     //

                                                  7
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 8 of 10 Page ID #:34




1
                                    THIRD CAUSE OF ACTION
                                      (Violation of the FDCPA)
2                                       (15 USC § 1692e(11))
3                                       (Against Credit Corp)
4         54. Plaintiff realleges and incorporates herein the allegation in each and every
5      paragraph above as though fully set forth herein.
6         55. Credit Corp failed to identify the originating creditor it was collecting on
7      behalf of and did not inform Plaintiff of the identity of the original creditor.
8         56. Credit Corp contacted Plaintiff repeatedly regarding the alleged debt that was
9      owed but did not disclose the original creditor to Plaintiff when calling.
10        57. Defendant’s conduct was in violation of 11 U.S.C. § 1692e(11).
11
                                FOURTH CAUSE OF ACTION
12
                                   (Violation of the TCPA)
13                                     (47 USC § 227)
14
                                    (Against Credit Corp)

15
          58. Plaintiff realleges and incorporates herein the allegation in each and every
16
       paragraph above as though fully set forth herein.
17
          59. Defendant was informed on December 9, 2019 that Plaintiff was revoking
18
       consent to be contacted by Defendant by an auto-dialer.
19
          60. Defendant frequently called Plaintiff after Plaintiff withdrew her consent to
20
       be contacted by an automatic dialing machine.
21
          61. Defendant would contact Plaintiff daily regarding payment on the account at
22
       issue.
23
          62. Defendant placed the above cited calls using an artificial or prerecorded voice
24
       to deliver the collection messages without Plaintiff’s prior express consent.
25
          63. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
26
       dialing system” as defined by 47 U.S.C. §227(a)(1).
27

28

                                                  8
     Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 9 of 10 Page ID #:35




1           64. These calls were made to Plaintiff’s cellular telephone and were not calls for
2      an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
3           65. Plaintiff expressly revoked any consent that may have previously been given
4      to Defendant to be contacted by an automatic dialing machine in December of 2019.
5           66. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
6      §227(b)(1)(B).
7                                    PRAYER FOR RELIEF
8      WHEREFORE, Plaintiff prays for judgment as follows:
9                 a. An award of actual damages pursuant to California Civil Code
10                   §1788.30(a), as will be proven at trial, which are cumulative and in
11                   addition to all other remedies provided for in any other cause of action
12                   pursuant to California Civil Code §1788.32.
13                b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ.
14                   Code §1788.30(b), which are cumulative and in addition to all other
15                   remedies provided for in California Civil Code §1788.32; and
16                c. An award of costs of litigation and reasonable attorney’s fees pursuant
17                   to Cal. Civ. Code §1788.30(c).
18                d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
19                   §227(b)(3)(C) for each and every violation.
20                e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting
21                   such conduct in the future.
22                f. An award of statutory damages of $1,000 pursuant to 15 U.S.C. §
23                   1692k(a)(2)(A).
24                g. An award of costs of litigation and reasonable attorney’s fees pursuant
25                   to 15 U.S.C. §1692k(3).
26     //
27     //
28     //
                                                   9
 Case 2:20-cv-04522-FMO-AGR Document 12 Filed 07/07/20 Page 10 of 10 Page ID #:36




1                                         Gale, Angelo, Johnson, & Pruett, P.C.
2
     Dated: July 7, 2020                    By:    /s/ Joe Angelo
3                                                  Joe Angelo
4                                                  Elliot Gale
                                                   Attorneys for Plaintiff
5

6                            DEMAND FOR JURY TRIAL
7
           Plaintiff hereby demands trial of this matter by jury.
8

9                                           Gale, Angelo, Johnson, & Pruett, P.C.
10
     Dated: July 7, 2020                           /s/ Joe Angelo
11
                                                   Joe Angelo
12                                                 Elliot Gale
                                                   Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              10
